
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 5044
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 20, 2012
			Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to exclude from gross income any discharge of indebtedness income on education
		  loans of deceased veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Andrew P. Carpenter Tax
			 Act.
		2.Discharge of
			 indebtedness income on education loans of deceased veterans
			(a)In
			 generalSubsection (f) of
			 section
			 108 of the Internal Revenue Code of 1986 is amended by adding
			 at the end the following new paragraph:
				
					(5)Deceased
				veterans
						(A)In
				generalIn the case of any
				student loan described in subparagraph (B) of an individual who is a veteran
				who served on active duty in the Armed Forces of the United States and who is
				deceased as a result of a service-connected disability, no amount which (but
				for this paragraph) would otherwise be includible in gross income by reason of
				the discharge (in whole or in part) of such loan shall be includible in gross
				income of any cosigner on such loan.
						(B)Student loan
				describedFor purposes of subparagraph (A), a student loan
				described in this subparagraph is a loan that—
							(i)is
				made, insured, or guaranteed under title IV of the Higher Education Act of
				1965, or
							(ii)is a private education loan (as defined in
				section 140(a)(7) of the Truth in Lending Act (15 U.S.C. 1650(a)(7))), made by an
				entity (other than an entity described in paragraph (2)) to an individual to
				assist the individual in attending an educational organization described in
				section 170(b)(1)(A)(ii).
							(C)Service-connected
				disabilityFor purposes of
				subparagraph (A), the term service-connected disability has the
				meaning given such term by
				section
				101(16) of title 38, United States
				Code.
						.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to discharges of indebtedness occurring on or after
			 October 7, 2001.
			(c)Waiver of
			 limitation for credits and refunds attributable to this ActIf
			 the credit or refund of any overpayment of tax resulting from the application
			 of the amendment made by subsection (a) to a period before the date of
			 enactment of this Act is prevented as of such date by the operation of any law
			 or rule of law (including res judicata), such credit or refund may nevertheless
			 be allowed or made if the claim therefor is filed before the close of the
			 1-year period beginning on the date of the enactment of this Act.
			3.Accounts in the Thrift
			 Savings Fund subject to certain Federal tax levies
			(a)In
			 generalSection 8437(e)(3)
			 of title 5, United States Code, is amended in the first sentence—
				(1)by striking
			 659) and inserting 659),; and
				(2)by striking the
			 period at the end and inserting the following: , and shall be subject to
			 a Federal tax levy under
			 section
			 6331 of the Internal Revenue Code of 1986..
				(b)Disposition of
			 amountsAny potential revenue gain attributable to the enactment
			 of this Act, as determined by the Director of the Congressional Budget
			 Office—
				(1)shall be deposited
			 in the general fund of the Treasury of the United States; and
				(2)shall be used
			 solely for purposes of deficit reduction.
				
	
		
			Passed the House of
			 Representatives September 19, 2012.
			Karen L. Haas,
			Clerk.
		
	
